      Case: 1:20-cv-04997 Document #: 19 Filed: 12/22/20 Page 1 of 3 PageID #:1372




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

CITIZENS INSURANCE COMPANY of                         )
AMERICA, a Michigan corporation; and                  )
HANOVER INSURANCE COMPANY,                            )
a New Hampshire corporation                           )
                                                      )
                               Plaintiffs,            )
                                                      )
vs.                                                   )       Civil Action No.: 20-CV-04997
                                                      )
HIGHLAND BAKING COMPANY, INC.,                        )
an Illinois corporation; and TEODORO                  )       Hon. Judge Martha M. Pacold
ONTIVEROS, individually and on behalf of all          )       Mag. Judge Gabriel A. Fuentes
others similarly situated,                            )
                                                      )
                               Defendants.            )

            PLAINTIFFS’ MOTION FOR JUDGMENT ON THE PLEADINGS

        Plaintiffs Citizens Insurance Company of America (“Citizens”) and Hanover Insurance

Company (“Hanover”), by and through counsel of record, move this Honorable Court, pursuant to

FRCP Rule 12(c), for judgment on the pleadings.            In support of said Motion, Plaintiffs

contemporaneously submit their Memorandum of Law in Support.

        By this Motion, Plaintiffs seek a declaration that they owe no duty to defend or indemnify

Highland Baking Company, Inc. for the underlying Ontiveros Lawsuit because, as a matter of law:

(1) the Cyber Liability Coverage Part in the 2017 Citizens Policy does not provide coverage as the

Ontiveros Lawsuit is a “claim” that was first made after that Policy expired; (2) the Cyber Liability

Coverage Part in the 2018 Policy does not provide coverage for the Ontiveros Lawsuit because the

violation of the Illinois Minimum Wage Law (“IMWL”) count in the Complaint does not allege

any “Privacy Breach”, “Security Breach”, or “Cyber Breach”, and the Past Events Exclusion

clearly and unambiguously precludes coverage for the violation of Illinois Biometric Information

Privacy Act (“BIPA”) count; and (3) the General Liability Coverage Part and Umbrella Liability

                                                 1
   Case: 1:20-cv-04997 Document #: 19 Filed: 12/22/20 Page 2 of 3 PageID #:1373




Coverage Parts in the Policies do not provide coverage for the Ontiveros Lawsuit because the count

alleging Highland violated the IMWL does not allege any “bodily injury”, “property damage” or

“personal and advertising injury”, and coverage for the BIPA count is plainly excluded from

coverage pursuant to the Employment-Related Practices Exclusion, the Recording and

Distribution of Material or Information Exclusion, and the Access or Disclosure of Confidential

or Personal Information Exclusion. For these reasons, Plaintiffs are entitled to judgment in their

favor that they have no duty to defend or indemnify Highland Baking against the Ontiveros

Lawsuit.

       WHEREFORE, Plaintiffs respectfully pray the Court to grant their motion and declare and

adjudge the controversy as follows:

       A. That Citizens has no duty to defend or indemnify Highland Baking in connection with

           the Ontiveros Lawsuit;

       B. That Hanover has no duty to defend or indemnify Highland Baking in connection with

           the Ontiveros Lawsuit; and

       C. Grant any other relief that this Honorable Court deems just and equitable under the

           circumstances, including the award of costs.

                                             Respectfully submitted,

                                             Citizens Insurance Company of America and
                                             Hanover Insurance Company

                                             By: /s/ Kelly M. Ognibene
                                                One of its Attorneys

Jeffrey A. Goldwater, Esq. (ARDC #6189014)
Kelly Ognibene, Esq. (ARDC #6297327)
Lewis Brisbois Bisgaard & Smith, LLP
550 West Adams Street, Suite 300
Chicago, Illinois 60661
312-345-1718
312-345-1778-facsimile
                                                2
   Case: 1:20-cv-04997 Document #: 19 Filed: 12/22/20 Page 3 of 3 PageID #:1374




                        CERTIFICATE OF FILING AND SERVICE


       I, Kelly M. Ognibene, an attorney, hereby certify that on December 22, 2020, a true and

correct copy of Plaintiffs’ Motion for Judgment on the Pleadings was electronically filed with

the Clerk of the Court using CM/ECF, which will send electronic notification of such filing to the

following:

                                       Jason M. Rosenthal
                                        Steven P. Blonder
                                       Much Shelist, P.C.
                                191 N. Wacker Drive, Suite 1800
                                       Chicago, IL 60606
                                   jrosenthal@muchlaw.com
                                    sblonder@muchlaw.com



                                                    /s/ Kelly M. Ognibene




                                                3

                                                                                      11512533_1
